Appeal from a judgment of the County Court of Sullivan County (Hanofee, J.), rendered February 8, 1990, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
We reject defendant’s contention that the prison sentence imposed by County Court of 3 to 9 years was harsh and excessive. The sentence was in accordance with the plea bargain and was well within the statutory limits. Under the circumstances, his admission that he has a drug problem fails to demonstrate either extraordinary circumstances or an abuse of discretion by the court warranting a reduction in the *904sentence (see, People v Mackey, 136 AD2d 780, Iv denied 71 NY2d 899).
Judgment affirmed. Mahoney, P. J., Mikoll, Yesawich, Jr., Crew III, and Harvey, JJ., concur.